Title: 1779 Saturday [12 June].
From: Adams, John
To: 


       Last night, the Chevalier de La Luzerne arrived, and took Lodgings at the Epee Royal, in a Chamber opposite to mine up two Pair of Stairs. He did me the Honour, together with Monsieur Marbois, his Secretary, or rather the Secretary of the Commission, to visit me in my Chamber this Morning, and invited me to dine, with him in his Chamber with my Son. The Ambassador, the Secretary, Mr. Chaumont, my Son and myself, made the Company. The Chevalier informs me that he dined with me once, at Count Sarsefields.
       I went in the Morning to the Lodging of Monsr. Marbois. He was out, but I found his two Clerks, one of them speaks English very well. They observed to me, that I had been waiting a long time. I said Yes, long enough to have made a sentimental Journey through the Kingdom.—This pleased the English Secretary very much. He said Yoricks Sentimental Journey was a very fine Thing, a charming Piece. I said Yes and that Sterne was the sweetest, kindest, tenderest Creature in the World, and that there was a rich Stream of Benevolence flowing like Milk and Honey, thro all his Works.
       M. Marbois shewed me, a Paper from Philadelphia of the 16 Feb. in which is a long Piece, with the Name of Mr. Paine. In it is the Letter, which I remember very well from M.D. proposing P. Ferdinand or M—— B——to command in Chief. The Name was mentioned of a Marshall, whom I have often heard Deane say was one of the greatest Generals in Europe. This is curious—bien extraordinaire, one of the Gentlemen said.
       After Dinner, I took a Walk in the Wood.
       Beggars, Servants, Garçons, Filles, Decroteurs, Blanchisseuses. Barges, Batteaux, Bargemen. Coffee houses, Taverns. Servants at the Gates of Woods and Walks. Fruit, Cakes. Ice Creams. Spectacles. Tailors for setting a Stitch in Cloaths. Waiters for running with Errands, Cards &c. Cabbin Boys. Coach Hire. Walking Canes. Pamphlets. Ordonances. Carts.
      